Detailed Action

1.	This communication is being filed in response to the submission having a mailing date
of (01/25/2021) in which a (3) month Shortened Statutory Period for Response has been set.

      Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Acknowledgements

3.	Upon entry, claims (1 and 3) remain pending on this application, of which (1) is the only independent claim on record, being amended. Claim (2) was cancelled.  

3.1.	The Examiner undersigned would like to thanks Atty. A. Kotev. (R.N. 57, 668) for the cooperation expediting the case, new list of amendments provided, and for the detailed stated remarks and observations. 

3.2.	The previously presented rejection under 35 USC 103 is withdrawn in view of the new amendments provided, and persuasive arguments presented.

                                                            Notice of Allowance

4.1.	In view of the new amendments provided, and persuasive arguments presented, the Examiner considers that the case has been now placed in conditions for allowance, and therefore a Notice of Allowance appears on claims (1 and 3) as following:

                                                        Reasons for Allowance

5.	The following is the Examiners statement of reasons for allowance:

5.1.	The single independent claim (1) and the associated dependent claims, are directed to a decoder methodology as illustrated in Fig. 11, and flow chart of Figs (12 -13), employing a spatial relationship between the first predicted and target block (emphasis added) and a particular vector candidate list generation, wherein (e.g. each of the vectors in the candidate list representing spatial relationship between one of the second blocks and a corresponding block of second prediction blocks in the target image, adding, if a number of vectors in the candidate list is lower than a predetermined number, at least one vector having a zero vector value into the candidate list without adding a vector obtained from a third block in an image that is different from the target image, so that the number of vectors in the candidate list becomes the predetermined number, acquiring a vector as the first vector for the block to be decoded, selected from the candidate list corresponding to an index decoded from the encoded data; and determining the first prediction block for the block to be decoded from the decoded part of the target image, based on the acquired first vector); [Specs; Claims].

5.2.	This new set of incorporated feature steps in the process, combined with the rest of the limitations of the presented technique, has no analogous in the art, at the time the invention was made or filed, and are therefore is considered a novelty.

5.3.	The below list of Prior art on record (see Section 6), and specifically the presented PA combination on record [“Intra motion compensation with variable length intra MV coding” in ] fails to fairly disclose and/or suggest the new amended methodology (see 5.1.) now presented, having no analogous in the art at the time the invention was made/filed.

5.4.	For at least above arguments, the Examiner undersigned is believed that the new list of claim to limitations, are constructed in such manner, it’s to be in condition for allowance.

       Prior Art Citations

6.	The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

6.1.	Patent documentation:

US 20130022119 A1		Chien; et al.		H04N19/593; H04N19/46; H04N19/147; 
US 20140301465 A1		Kwon; et al.		H04N19/593; H04N19/109; H04N19/503; 
US 20140177723 A1		Shiodera; et al.	H04N19/119; H04N19/182; H04N19/105; 
US 20170127084 A1		Zhou; et al.		H04N19/96; H04N19/52; H04N19/436; 
US 9,756,354 B2		Pang; et al.		H04N19/593; H04N19/44; H04N19/52; 

6.2.	Non-Patent Literature:

_ New intra prediction using intra-MB motion compensation; 2002.
_ A block matching based intra frame prediction for H264-AVC; Yang; 2006.
_ Intra motion compensation with 2D motion vectors; Pang; TI; Aug-2013.
_ Intra motion compensation with variable length intra MV coding; Kwon; Qualcomm; 2013.

          Conclusions

7.	Any inquiry concerning this communication or earlier communications from examiner should be directed to LUIS PEREZ-FUENTES whose telephone number is (571) 270 -1168.
The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private
PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO
Customer Service Representative or access to the automated information system, please call
(800) 786 -9199 (IN USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.